DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s arguments and amendment submitted 30 April 2021 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments received 30 April 2021
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for allowable subject matter: considering claims 1, 35 and 40, the prior art does not teach or fairly suggest the claimed methods of receiving a sunlight from a plurality of solar concentrators and directing the sunlight toward a plurality of locations by bending a plurality of rays of the sunlight and focusing the plurality of rays of the sunlight onto the plurality of locations; receiving the plurality of rays of the sunlight at a plurality of heat collection elements positioned at the plurality of locations having a physical surface configured to absorb and convert a solar radiation at a plurality of wavelengths r into a thermal energy; inducing a state change in a heat-transfer fluid having a salinity through the heat collection elements; and condensing a portion of the heat-transfer fluid from a gaseous state to a liquid state through a condenser by using a portion of the heat-transfer fluid as a coolant; where the plurality of heat collection elements is partially enclosed by the plurality of solar concentrators; and where at least one of the heat collection elements include a plurality of parabolic chambers that are continuous with a length of the at least one of the heat collection elements, the plurality of parabolic chambers formed by a concave barrier adjacent to and facing a convex barrier each having plurality of perforations along the length of the at least one of the heat collection elements; the concave barrier and the convex barrier having curvatures that induce a flow turbulence through the at least one of the heat collection elements that causes a condensation that facilitate a transfer of a dry steam to the condenser.
Izumi (US 6,057,504) teaches a process of operating a purifying water system comprising: receiving a sunlight at a plurality of solar concentrators (2; figure 2) (solar rays received within pipes 2; column 3, lines 25-35) and direct the sunlight toward a plurality of locations (locations adjacent tubes 4 and 12; figure 2) by bending (as shown; figure 2) a plurality of rays (R1, R2) of the sunlight and focusing the plurality of rays of the sunlight onto the plurality of locations (as shown; figure 2); a plurality of heat collection elements (4, 12) positioned at the plurality of locations having an outer surface/a physical surface (outer surfaces indicated to by 4, 12; figure 2) conditioned to absorb and convert a solar radiation at a plurality of wavelengths below three one-millionth of a meter to a thermal energy (capable of absorbing and converting solar radiation at a plurality of wavelengths below three one-millionth of a meter to a thermal energy; column 3, lines 10-25e); and where the plurality of heat collection elements (4, 12) are partially enclosed by the plurality of solar concentrators (as shown; figure 2), however Izumi does not teach where at least one of the heat collection elements include a plurality of parabolic chambers that are continuous with a length of the at least one of the heat collection elements, the plurality of parabolic chambers formed by a concave barrier adjacent to and facing a convex barrier each having plurality of perforations along the length of the at least one of the heat collection elements; the concave barrier and the convex barrier having curvatures that induce a flow turbulence through the at least one of the heat collection elements that causes a condensation that facilitate a transfer of a dry steam to the condenser.
Broeckelmann (US 2015/0344325) Broeckelmann teaches solar distillation system wherein solar rays are focused upon an absorbing tube (see title, abstract), Broeckelmann teaches that solar collector 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MILLER/Primary Examiner, Art Unit 1772